Case 6:17-cv-01542-GAP-DCI Document 250 Filed 12/05/18 Page 1 of 1 PageID 7763




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    ORANGE LAKE COUNTRY CLUB, INC.
    and WILSON RESORT FINANCE,
    L.L.C.,

                           Plaintiffs,

    v.                                                      Case No: 6:17-cv-1542-Orl-31DCI

    REED HEIN & ASSOCIATES, LLC,
    SCHROETER GOLDMARK & BENDER,
    P.S., MITCHELL REED SUSSMAN,
    BRANDON REED, TREVOR HEIN and
    THOMAS PARENTEAU,

                           Defendants.


                                               ORDER
           It is ORDERED that the Clerk shall docket Doc. No. 248-1 as Plaintiffs’ Third Amended

    Complaint.

           DONE and ORDERED in Chambers, Orlando, Florida on December 5, 2018.




                                                                                              

    Copies furnished to:

    Counsel of Record
    Unrepresented Party
